IN THE
                  COURT OF CRIMINAL APPEALS OF TEXAS                 RECEIVED IN
                             AUSTIN, TEXAS                     COURT OF CRIMINAL APPEALS

                                                                      JAN 05 2015
LAMAR BURKS                        §
                                   §
     v.                            §         No. WR-7 2, 881.-05   Abel Acos1Bl, Clem
                                   §
STATE OF TEXAS                     §                           MOT~ON DIENIED .
                                                               DATE:       1-
                                                                        I f -16
                                                               ~V:     f.c..      ~
           MOTION FOR EXTENTION.OF TIME FOR FILING REHEARING


TO THE HONORABLE JUDGES OF SAID'COURT:

     COMES NOW, the Appellant, LAMAR BURKS, pursuant to Texas

Rules of Appellate Procedure 79.6, and submits this Motion for

an extention of time to seek a rehearing to this Court's

dismi~sal    of his sucessive habeas petition.      The present Motion

for extention of time will show the following:


1)        The deadline for filing a motion for rehearing in this

case is January 1, 2015.



2)        Appellant seeks a 40 day extention to file a motion for

rehearing.



3)        On December 17, 2014, this Court dismissed without written

order the subsequent application for a writ of habeas corpus

pursuant to Tex Code Crim. Proc. Art.I 11.07, Sec. 4(a)-(c).



                                Page 1
'.__.




        ~)     The language of Tex Rules of Appelate Procedure 79.2 (d),

        ·bars filing a motion for rehearing of an order that denies habeas

        corpus relief under Code of Crim Proc 11.07 or 11.071.



        5)     Appellant's motion for rehearing will present substantial

        intervening circumstance that establish a denial of procedural

        due process during the trial court's findings of fact and

        conclusion of law stage.



        6)     Appellant's motibn for rehearing will show that during

        the findings of fact and conclusions of law process, the trial

        judge and assistant di'strict attorney were under FBI investigation

        for their role in civil rights violation which led to       Appellant~s

        indictment and conviction.       [see Attachment A].



        7)     Appellant's motion for rehearing will show the trial judge

        of the 208th district court and the Harris County      assi~tant   district

        attorney submitted findings of fact and     con~lussions   of law in the

        present case while knowingly under FBI investigation.



             Wherefore,   Abp'l~~nt   respectfully prays that this Court

        enter Judgment Granting Appellant:



        8)     A 40 day extention to file a motion for rehearing.



                                         Page 2
. -~-



        9j     Based on the memorandum for FBI Headquarters in Washington,

        DC, which establishes an investigation of the trial judge and

        assistant district attorney, an order pursuant to Tex R. App. Proc.

        79.2 (d) .that the Court, on its own initiative will reconsider

        the case.



        December 29, 2014                             Respectfully submitted,




                                                      LAMAR, BURKS
                                                      TDCJ-ID NO 1011723
                                                      DARRINGTON UNIT
                                                      59 DARRINGTON ROAD
                                                      ROSHARON, TEXAS 77583



                             CERTIFICATE OF SERVICE

             I herby certify that the foregoing MOTION FOR EXTENTION OF

        TIME FOR FILING REHEARING has been forwarded by U.S. mail to

        Harris county District Attorney Devon Anderson, 1201 Franklin,
                                       t.:¥.
        suite 600, Houston, Texas 77002 on Decenber 29, 2014.




                                                         ~/tJ4
                                                         LAMAR BURKS




                                      Page 3
./   ..




                            )




          ATTACHMENT   A.
./



                                                          U.S. Department of Justice


                                                          Federal Bureau of Investigation


                                                          Washington, D. C. 20535-0001


                                                           July 23, 2014



     Mr. Lamar Burks
     #1011723
     59 Darrington Road
     Rosharon, TX 77583

     Dear Mr. Burks:

            Your May 12th, 2014 complaint addressed to the FBI Office ofProfessional Responsibility
     was received by the Initial Processing Unit (IPU), Internal Investigations Section (liS),
     Inspection Division (INSD). The IISIINSD is the FBI entity responsible for investigating
     allegations of serious misconduct or criminal activity on the part of FBI employees.

            In your complaint, you advised of information you have regarding the retaliatory killings
     and your beliefs that a Special Agent may have failed to perform the normal required
     investigatory procedure in these retaliatory killings. We have forwarded this)nformation
     to the Criminal Investigative Division, Public Corruption & Civil Rights Section.

                 The purpose of this letter is to extend our appreciation to you for coming forward
     with your concerns. The information you provided will be processed and handled appropriately.
     The FBI continually strives to provide independent and evaluative oversight of all investigative
     and administrative operations, to include our personnel. Your decision to perform a critical role
     to ensure compliance and facilitate the improvement of the FBI is greatly appreciated.

                                                          Sincerely,

                                                      ~~
                                                         Lee W. Harbaugh
                                                         Unit Chief
                                                         Initial Processing Unit
                                                         Inspection Division